DETAILED ACTION
Allowable Subject Matter
Claims 1-20 (renumbered as claims 1-20) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 8-9) filed on 18 August 2022.    
In addition to Applicant’s remarks filed on 18 August 2022, Canzoneri does not anticipate or render obvious the uniquely distinct features of “one or more physical interfaces adjacent to the display panel, the one or more physical interfaces being configured to facilitate user inputs for entering a code sequence while the computing device is in a first state, and at least one of the physical interfaces being configured to facilitate user inputs for controlling a corresponding different operation while the computing device is in a second state, the first state and the second state are different states and the corresponding different operation prevented from use while the computing device is in the first state; and a processor in communication with the one or more physical interfaces, the processor configured to: detect two or more user inputs entered by actuation of the one or more physical interfaces, determine validity of the code sequence entered via the detected two or more user inputs based on a stored code sequence, and in response to determining the validity of the detected two or more user inputs, enable access to at least one functionality of the computing device.” as recited in claim 1 and similarly recited in claims 8 and 15, over any of the prior art of record, alone or in combination.  Claims 2-7 depend on claim 1, claims 9-14 depend on claim 8, and claims 16-20 depend on claim 15, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Thursday, from 9 AM to 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645